MEMORANDUM **
Jan H.M. Million appeals pro se the district court’s summary judgment in favor of the American Red Cross in her diversity medical malpractice action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a grant of summary judgment. Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998).
We conclude that the district court properly granted summary judgment because Millton failed to raise a genuine issue of material fact regarding whether Red Cross deviated from the established standard of health care when drawing her blood. See Henry v. Gill, 983 F.2d 943, 949-50 (9th Cir.1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.